ALB:DJL
F.# 2018R00998/OCDETF#NY-NYE-839

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – –X
                                                               COMPLAINT AND
 UNITED STATES OF AMERICA                                      AFFIDAVIT IN SUPPORT
                                                               OF ARREST WARRANT
           - against -
                                                               (T. 21, U.S.C., § 846))
 NOEL SAMUELS,
                                                               20-588M
                         Defendant.
                                                               TO BE FILED UNDER SEAL
 – – – – – – – – – – – –X

EASTERN DISTRICT OF NEW YORK, SS:

                 GARY BAILEY, being duly sworn, deposes and states that he is a Special

Agent with the Internal Revenue Service (“IRS”), duly appointed according to law and acting

as such.

                 In or about and between January 2020 and February 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant NOEL SAMUELS, together with others, did knowingly and intentionally conspire

to possess with intent to distribute a controlled substance, which offense involved a

substance containing tramadol, a Schedule IV controlled substance, contrary to Title 21,

United States Code, Section 841(a)(1).

                 (Title 21, United States Code, Section 846)
                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                                      INTRODUCTION

                1.     I am a Special Agent with the IRS , and have been so employed for

approximately WHQ years. In my capacity as an IRS Special Agent, I am responsible for

conducting and assisting in investigations into the activities of individuals and criminal

groups responsible for federal narcotics offenses, narcotics trafficking into the United States

and money laundering offenses. I have participated in investigations involving arrest

warrants, and the use of surveillance, confidential informants, cooperating defendants and

undercover operations. I have also received training to (a) review and analyze taped

conversations and records of drug traffickers and money launderers and (b) debrief

cooperating drug traffickers and money launderers. Through my training, education and

experience, I have also become familiar with (a) the manner in which illegal drugs are

imported and distributed; (b) the method of payment for such drugs; and (c) the efforts of

persons involved in such activity to avoid detection by law enforcement, such as through the

laundering of monetary instruments and the concealment of evidence of crimes.

                2.     I am familiar with the facts and circumstances set forth below from my

participation in the investigation described herein. The facts set forth in this affidavit are

based, in part, on information that I have learned from the review of written documents




1
        Because the purpose of this affidavit is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                2
prepared by, and conversations with, members of the IRS and Drug Enforcement

Administration (“DEA”) and other law enforcement agencies and investigators; surveillance;

and my review of documents obtained by subpoena. Where the contents of documents and

the actions, statements and conversations of others are reported herein, they are reported in

substance and in part, except where otherwise indicated.

                 PROBABLE CAUSE TO ARREST THE DEFENDANT

       3.     Beginning in approximately January 2020, a confidential source (“CS-1”) 2

advised law enforcement officers of a narcotics trafficking operation in New York City.

Specifically, CS-1 discussed individuals distributing kilogram quantities of narcotics from a

source of supply in Mexico to Los Angeles, California and New York City.

       4.     In or about early January 2020, CS-1 spoke with one of the defendant NOEL

SAMUELS’ coconspirators (hereinafter “Coconspirator-1”). Coconspirator-1 told CS-1 that

his partner (hereinafter “Coconspirator-2”) 3 was attempting to contact CS-1 with respect to

distributing narcotics. Coconspirator-1 stated to CS-1 that he wanted to supply his partner,

Coconspirator-2, with the narcotics and for Coconspirator-2 to then sell those narcotics to

CS-1. Coconspirator-1 indicated that because this was a new distribution arrangement, that

the three individuals should start with a test sample of 100 grams of heroin.




2
  CS-1 has been working with the DEA and IRS since approximately July 2019 after having
been arrested in connection with drug charges. CS-1’s information has proven to be reliable
in this investigation and previous cooperation has resulted in the discovery of several
narcotics trafficking operations throughout the United States and Mexico.
3
  In the course of this investigation, law enforcement officers have come to learn the
identities of Coconspirator-1 and Coconspirator-2.

                                               3
       5.     Soon thereafter, the three individuals began arranging the specifics of the

transaction. CS-1 indicated that he had an associate in New York City who would pick up

the sample. That individual was a confidential source working with law enforcement (“CS-

2”). 4 Coconspirator-2 indicated that he also had an associate in New York City. That

associate was the defendant NOEL SAMUELS. Coconspirator-2 indicated that SAMUELS

was available to drop off the heroin to CS-2, and that SAMUELS and CS-2 could coordinate

the date and time.

       6.     On January 23, 2020, CS-2 coordinated a meeting with the defendant NOEL

SAMUELS, in Long Island City, New York, to purchase the narcotics. The two

communicated by phone to arrange the meeting time and location.

       7.     Prior to the meeting, law enforcement officers searched CS-2 and his vehicle

and confirmed that no contraband was present. Additionally, law enforcement officers

provided CS-2 with a recording device to record the meeting. Law enforcement officers

then surveilled the meeting.

       8.     CS-2 arrived at the meeting location at approximately 8:14 p.m., and the

defendant NOEL SAMUELS got into CS-2’s vehicle. As soon as SAMUELS entered, he

handed CS-2 a package and indicated that it contained the narcotics. CS-2 received the



4
  In or about February 2018, CS-2 was arrested in the Eastern District of New York pursuant
to a complaint charging him with conspiracy to distribute and possess with intent to
distribute five kilograms or more of cocaine, in violation of Title 21, United States Code,
Section 846. CS-2’s information has proven reliable and been corroborated by independent
evidence including surveillance, phone records, vehicle registration records and controlled
narcotics purchases. CS-2 is cooperating with law enforcement authorities with the hope
that CS-2 will be able to plead guilty to a cooperation agreement and receive leniency at
sentencing.
                                                4
narcotics and confirmed with SAMUELS that SAMUELS would be the one to deliver the

heroin for the next transaction.

       9.     The defendant NOEL SAMUELS then exited the vehicle and left. Minutes

after SAMUELS left, Coconspirator 2 called CS-2 to confirm that SAMUELS provided the

heroin and that the deal was acceptable. CS-2 indicated that SAMUELS did indeed drop off

a package.

       10.    Following the meeting, CS-2 returned to meet with law enforcement officers,

providing them with the bag and the substance that the defendant NOEL SAMUELS

provided.

       11.    Law enforcement officers submitted the substance to the DEA Northeast

Laboratory for testing. The test results revealed that, despite Coconspirator-1,

Coconspirator-2 and the defendant NOEL SAMUELS, indicating that the substance was

heroin, it was in fact, tramadol, an opioid and a Schedule IV controlled substance.

       12.    Following the purchase of narcotics, law enforcement officers continued to

surveil the defendant NOEL SAMUELS. On March 3, 2020, law enforcement officers

approached SAMUELS. Law enforcement officers asked to speak with SAMUELS and he

agreed. Law enforcement officers provided Samuels with his Miranda warnings and

confirmed that SAMUELS understood them. SAMUELS agreed to waive his rights and

speak to officers. In sum and substance, SAMUELS confirmed that he worked for

Coconspirator-2 as his representative in New York City. In sum and substance, SAMUELS

stated that his job was to drop off money and packages.



                                              5
